Exhibit 10.1
Execution Copy
$32,000,000 Aggregate Principal Amount of 8.25% Senior Convertible Notes due
2013
HARVEST NATURAL RESOURCES, INC.
PLACEMENT AGENT AGREEMENT
February 10, 2010
LAZARD CAPITAL MARKETS LLC
MADISON WILLIAMS AND COMPANY, LLC
     c/o Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020
Dear Sirs:
     1. Introduction. Harvest Natural Resources, Inc., a Delaware corporation
(the “Company”), proposes to issue and sell to the purchasers, pursuant to the
terms and conditions of this Placement Agent Agreement (this “Agreement”) and
the Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and, collectively, the “Purchasers”), an aggregate principal
amount of $32,000,000 of the Company’s 8.25% Senior Convertible Notes due 2013
(the “Notes”). The Notes will be issued pursuant to an Indenture, as
supplemented by a supplemental indenture to be dated as of the Closing Date
(defined in Section 5 below) (collectively, the “Indenture”) between the Company
and U.S. Bank National Association, as trustee (the “Trustee”). Securities
issued via Deposit/Withdrawal At Custodian will be issued to Cede & Co., as
nominee of The Depository Trust Company (“DTC”) pursuant to a letter of
representations (the “DTC Agreement”), between the Company and DTC. The Notes
are convertible into shares (the “Conversion Shares”) of the common stock, $0.01
par value per share (the “Common Stock”), of the Company, in accordance with the
terms of the Notes and the Indenture, at the initial conversion rate specified
in the Indenture and the Notes, under the circumstances and subject to
adjustment as set forth in the Indenture. The Notes and the Conversion Shares
are collectively referred to herein as the “Securities.”
     Lazard Capital Markets LLC (“LCM”) and Madison Williams and Company, LLC
(“MWC”, and together with LCM, the “Placement Agents”) acted as the placement
agents in accordance with the terms and conditions hereof. LCM is acting as the
representative of the Placement Agents and in such capacity is hereinafter
referred to as the “Representative.”
     2. Agreement to Act as Placement Agents; Placement of Securities. On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions set forth in this
Agreement:
     2.1 The Company authorizes the Placement Agents to act as its exclusive
agents to solicit offers for the purchase of all or part of the Notes from the
Company in connection with the proposed offering of the Securities (the
“Offering”). Until the

 



--------------------------------------------------------------------------------



 



Closing Date (as defined in Section 4 hereof), the Company shall not, without
the prior written consent of the Representative, solicit or accept offers to
purchase the Notes otherwise than through the Placement Agents. LCM may utilize
the expertise of Lazard Frères & Co. LLC in connection with LCM’s placement
agent activities.
     2.2 The Placement Agents, as agents of the Company, shall use their
commercially reasonable best efforts to solicit offers to purchase the Notes
from the Company on the terms and subject to the conditions set forth in the
Prospectus (as defined below). The Placement Agents shall use their commercially
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Stock was solicited by the Placement Agents
and accepted by the Company, but the Placement Agents shall not, except as
otherwise provided in this Agreement, be obligated to disclose the identity of
any potential purchaser or have any liability to the Company in the event any
such purchase is not consummated for any reason. Under no circumstances will the
Placement Agents be obligated to underwrite or purchase any Notes for their own
account and, in soliciting purchases of the Notes, the Placement Agents shall
act solely as the Company’s agents and not as principals. Notwithstanding the
foregoing and except as otherwise provided in Section 2.3, it is understood and
agreed that the Placement Agents (or their affiliates) may, solely at its
discretion and without any obligation to do so, purchase Notes as principals.
     2.3 Subject to the provisions of this Section 2, offers for the purchase of
Notes will be solicited by the Placement Agents as agents for the Company at
such times and in such amounts as the Placement Agents deem advisable. The
Placement Agents will communicate to the Company, orally or in writing, each
reasonable offer to purchase Notes received by them as agents of the Company.
The Company shall have the sole right to accept offers to purchase the Notes and
may reject any such offer, in whole or in part, in its sole discretion. The
Placement Agents have the right, in their discretion reasonably exercised,
without notice to the Company, to reject any offer to purchase Notes received by
them, in whole or in part, and any such rejection shall not be deemed a breach
of this Agreement.
     2.4 The Notes are being sold to the Purchasers at a purchase price of 100%
of the aggregate principal amount of the Notes. The purchases of the Notes by
the Purchasers shall be evidenced by the execution of a Subscription Agreement
by each of the Purchasers and the Company.
     2.5 As compensation for services rendered, on the Closing Date (as defined
in Section 4 hereof), the Company shall pay to the Representative on behalf of
the Placement Agents by wire transfer of immediately available funds to an
account or accounts designated by the Representative, an aggregate amount equal
to six percent (6%) of the gross proceeds received by the Company from the sale
of the Notes on such Closing Date (the “Placement Fee”).
     2.6 No Notes which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreements shall be deemed to have been purchased
and paid for, or sold by the Company, until such Notes shall have been delivered
to the

2



--------------------------------------------------------------------------------



 



Purchaser thereof against payment by such Purchaser as described in this
Agreement and such Purchaser’s Subscription Agreement. If the Company shall
default in its obligations to deliver any portion of the Securities to a
Purchaser whose offer it has accepted, the Company shall indemnify and hold the
Placement Agents harmless against any loss, claim, damage or expense arising
from or as a result of such default by the Company in accordance with the
procedures set forth in Section 8(c) herein.
     3. Representations and Warranties of the Company. The Company represents
and warrants to, and agrees with, the Placement Agents and the Purchasers that:
     (a) The Company has prepared and filed in conformity with the requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-162858), which
became effective as of November 16, 2009 (the “Effective Date”), including a
base prospectus (the “Base Prospectus”), and such amendments and supplements
thereto relating to the Securities as may have been required to the date of this
Agreement. The term “Registration Statement” as used in this Agreement means the
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430A of the Rules and Regulations), as amended and/or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the Rules and Regulations of the Commission, will file the
Prospectus (as defined below), with the Commission pursuant to Rule 424(b) of
the Rules and Regulations. The term “Prospectus” as used in this Agreement means
the Prospectus, in the form in which it is to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is
not to be filed with the Commission pursuant to Rule 424(b), the Prospectus in
the form included as part of the Registration Statement as of the Effective
Date, except that if any revised prospectus or prospectus supplement shall be
provided to the Representative by the Company for use in connection with the
offering and sale of the Securities which differs from the Prospectus (whether
or not such revised prospectus or prospectus supplement is required to be filed
by the Company pursuant to Rule 424(b) of the Rules and Regulations), the term
“Prospectus” shall refer to such revised prospectus or prospectus supplement, as
the case may be, from and after the time it is first provided to the Placement
Agents for such use (or in the form first made available to the Placement Agents
by the Company to meet the requests of prospective purchasers pursuant to
Rule 173 under the Securities Act). Any preliminary prospectus or prospectus
subject to completion included in the Registration Statement or filed with the
Commission pursuant to Rule 424 of the Rules and Regulations is hereafter called
a “Preliminary Prospectus.” Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus shall be deemed to refer to and
include the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Securities

3



--------------------------------------------------------------------------------



 



Exchange Act of 1934, as amended (the “Exchange Act”), on or before the last to
occur of the Effective Date, the date of the Preliminary Prospectus, or the date
of the Prospectus, and any reference herein to the terms “amend,” “amendment,”
or “supplement” with respect to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include (i) the
filing of any document under the Exchange Act after the Effective Date, the date
of such Preliminary Prospectus or the date of the Prospectus, as the case may
be, which is incorporated by reference and (ii) any such document so filed. If
the Company has filed an abbreviated registration statement to register
additional securities pursuant to Rule 462(b) under the Rules and Regulations
(the “462(b) Registration Statement”), then any reference herein to the
Registration Statement shall also be deemed to include such 462(b) Registration
Statement.
     (b) As of the Applicable Time (as defined below) and as of the Closing
Date, neither (i) any General Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time, and the Pricing Prospectus (as
defined below) and the information included on Schedule A hereto, all considered
together (collectively, the “General Disclosure Package”), (ii) any individual
Limited Use Free Writing Prospectus (as defined below), nor (iii) the bona fide
electronic road show (as defined in Rule 433(h)(5) of the Rules and
Regulations), if any, that has been made available without restriction to any
person, when considered together with the General Disclosure Package, included
or will include, any untrue statement of a material fact or omitted or as of the
Closing Date will omit, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by the Representative by or on
behalf of the Placement Agents specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agents’
Information (as defined in Section 18). As used in this paragraph (b) and
elsewhere in this Agreement:
     “Applicable Time” means 5:00 P.M., New York time, on the date of this
Agreement.
     “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule A to this Agreement.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Securities in
the form filed or required to be filed with the Commission or, if not required
to be filed, in the form retained in the Company’s records pursuant to Rule
433(g) of the Rules and Regulations.
     “Limited Use Free Writing Prospectuses” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

4



--------------------------------------------------------------------------------



 



“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.
     (c) No order preventing or suspending the use of any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus relating to the
Offering has been issued by the Commission, and no proceeding for that purpose
or pursuant to Section 8A of the Securities Act has been instituted or
threatened by the Commission, and each Preliminary Prospectus (if any), at the
time of filing thereof, conformed in all material respects to the requirements
of the Securities Act and the Rules and Regulations, and did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to information
contained in or omitted from any Preliminary Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by the
Representative by or on behalf of the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 18).
     (d) The information set forth in the Registration Statement, the Pricing
Prospectus and the Prospectus relating to oil and natural gas reserves, oil and
natural gas wells and any other oil and natural gas related information required
to be disclosed in such Registration Statement, Pricing Prospectus and
Prospectus pursuant to the Securities Act and the rules and regulations
thereunder has been prepared by the Company in accordance with methods generally
applied in the oil and natural gas industry and conforms, in all material
respects, to the requirements of the Securities Act and the rules and
regulations thereunder.
     (e) The participation, joint development, joint operating, farm-out and
other agreements relating to rights of the Company and its subsidiaries, and to
which the Company and any of its subsidiaries is a party, with respect to the
ownership, lease or operation of oil and natural gas properties or the
exploration for, development of or production of oil and natural gas reserves
thereon, constitute valid and binding agreements of and are enforceable against
the Company and its subsidiaries party thereto and, to the knowledge of the
Company, the other parties thereto.
     (f) At the time the Registration Statement became effective, at the date of
this Agreement and on the Closing Date, the Registration Statement conformed and
will conform in all material respects to the requirements of the Securities Act
and the Rules and Regulations and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; the
Prospectus, at the time the Prospectus was issued and on the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were

5



--------------------------------------------------------------------------------



 



made, not misleading; provided, however, that the foregoing representations and
warranties in this paragraph (d) shall not apply to information contained in or
omitted from the Registration Statement or the Prospectus in reliance upon, and
in conformity with, written information furnished to the Company by the
Representative by or on behalf of the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 188).
     (g) Each Issuer Free Writing Prospectus, if any, as of its issue date and
at all subsequent times through the completion of the public offer and sale of
the Securities or until any earlier date that the Company notified or notifies
the Representative as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Representative by or on behalf of the Placement Agents specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 18).
     (h) The documents incorporated by reference in the Prospectus, when they
became effective or were filed with the Commission, as the case may be,
conformed in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder and none of such documents contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Prospectus, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     (i) The Company is not an “ineligible issuer” in connection with the
Offering pursuant to Rules 164, 405 and 433 under the Securities Act. The
Company has not, directly or indirectly, distributed and will not distribute any
offering material in connection with the Offering other than any Preliminary
Prospectus, the Prospectus and other materials, if any, permitted under the
Securities Act and consistent with Section 5(b) below. The Company will file
with the Commission all Issuer Free Writing Prospectuses (other than (i) a term
sheet pursuant to Rule 433(d)(5) of the Rules and Regulations and (ii) a “road
show,” as defined in Rule 433(d)(8) of the Rules and

6



--------------------------------------------------------------------------------



 



Regulations), if any, in the time and manner required under Rules 163(b)(2) and
433(d) of the Rules and Regulations.
     (j) The Company and each of its subsidiaries (as defined in Section 16)
have been duly organized and are validly existing as corporations or other legal
entities in good standing (or the foreign equivalent thereof) under the laws of
their respective jurisdictions of organization. The Company and each of its
subsidiaries are duly qualified to do business and are in good standing as
foreign corporations or other legal entities in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification and have all power and authority
(corporate or other) necessary to own or hold their respective properties and to
conduct the businesses in which they are engaged, except where the failure to so
qualify or have such power or authority would not (i) have, singularly or in the
aggregate, a material adverse effect on the condition (financial or otherwise),
results of operations, assets, business or prospects of the Company and its
subsidiaries taken as a whole, or (ii) impair in any material respect the
ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by this Agreement, the General
Disclosure Package or the Prospectus (any such effect as described in clauses
(i) or (ii), a “Material Adverse Effect”). The Company owns or controls,
directly or indirectly, only the following corporations, partnerships, limited
liability partnerships, limited liability companies, associations or other
entities: (i) HNR Energia BV, a Netherlands company, (ii) HNR Malta Limited, a
Malta company, (iii) HNR Holding Malta Limited, a Malta company, (iv)
Harvest-Vinccler Dutch Holding B.V., a Netherlands company, (v) HNR Finance BV,
a Netherlands company, (vi) HNR Global Holding BV, a Netherlands company,
(vii) Harvest Oman BV, a Netherlands company, (viii) Harvest Dussafu, BV, a
Netherlands company, (ix) Harvest Far East Pte Ltd, a Singapore company,
(x) Harvest (US) Holdings, Inc, a Delaware company, (xi) Benton Offshore China
Co., a Colorado company, (xii) HNR Sukuk Partner BV, a Netherlands company,
(xiii) Harvest Holding LLC, a Delaware limited liability company, (xiv) Harvest
Cayman Holding Ltd., a Cayman Islands company, (xv) HNR Finance Malta Limited, a
Malta company, (xvi) Harvest Vinccler Ltd., a Cayman Islands company, (xvii) HNR
International B.V., a Netherlands company, (xviii) Harvest Budong-Budong BV, a
Netherlands company, (xix) Benton Oil and Gas Co. of Venezuela, a British Virgin
Islands company, (xx) Harvest Natural Resources, Inc. (Russia), a Delaware
corporation, (xxi) Harvest Senami-Behar BV, a Netherlands company,
(xxii) Harvest Natural Resources, Inc. (UK), a Delaware corporation and
(xxiii) Harvest Vinccler, SCA., a Venezuela company.
     (k) The Company has the corporate power and authority to enter into this
Agreement, each of the Subscription Agreements, the Indenture and the Notes, and
to perform and to discharge its obligations hereunder and thereunder; including,
without limitation, the full right, power and authority to issue, sell and
deliver the Notes and the Conversion Shares; and each of this Agreement, and
each of the Subscription Agreements has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms; and the
Indenture, when executed and delivered by each of the Trustee and the Company,
and the Notes when executed and delivered by

7



--------------------------------------------------------------------------------



 



the Company, will have been duly authorized, and will constitute a valid and
binding obligation of the Company enforceable against the Company in accordance
with their terms.
     (l) The Securities conform to all statements relating thereto contained or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus. Upon issuance and delivery of the Notes in
accordance with this Agreement, the Subscription Agreements and the Indenture,
the Notes will be convertible at the option of the holder thereof for the
Conversion Shares in accordance with the terms of the Notes and the Indenture;
the Notes have been duly authorized, and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Purchasers, will have been duly executed and delivered by the Company and
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) will constitute the legal, valid and binding obligations of the Company
entitled to the benefits of the Indenture; the Conversion Shares issuable upon
conversion of the Notes have been duly authorized and reserved for issuance and,
when issued upon conversion of the Notes in accordance with the terms of the
Notes and the Indenture, will be validly issued, fully paid and non-assessable
and will conform to the description thereof in the General Disclosure Package
and the Prospectus; and the issuance of any of the Securities will not be
subject to any pre-emptive or similar rights.
     (m) The authorized capitalization of the Company is as set forth in the
Pricing Prospectus, and all of the issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued, are fully
paid and non-assessable, have been issued in compliance with federal and state
securities laws, and conform in all material respects to the description thereof
contained in the General Disclosure Package and the Prospectus. As of
December 31, 2009, there were 33,281,385 shares of Common Stock outstanding and
no shares of Preferred Stock, par value $0.01 of the Company issued and
outstanding, 3,722,900 shares of Common Stock are reserved for issuance upon the
exercise of all options, warrants and convertible securities outstanding as of
such date, and 33,281,385 rights, which accompany the Common Stock, to purchase
Series B Preferred Stock, par value $.01 per share (the “Associated Rights”),
outstanding as of such date, pursuant to the Third Amended and Restated Rights
Agreement dated as of August 23, 2007, between the Company and Wells Fargo Bank,
N.A. Since December 31, 2009, the Company has not issued any securities, other
than Common Stock of the Company issued pursuant to the exercise of stock
options previously outstanding under the Company’s stock option plans or the
issuance of restricted Common Stock pursuant to employee stock purchase plans.
All of the Company’s options, warrants and other rights to purchase or exchange
any securities for shares of the Company’s capital stock have been duly
authorized and validly issued and were issued in compliance with US federal and
state securities laws. None of the outstanding shares of Common Stock was issued
in violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.
     (n) All of the issued and outstanding shares of capital stock or other
equity interests of each subsidiary of the Company have been duly authorized and
validly

8



--------------------------------------------------------------------------------



 



issued, are fully paid and non-assessable and, except to the extent set forth in
the General Disclosure Package or the Prospectus, are owned by the Company
directly or indirectly through one or more wholly-owned subsidiaries, free and
clear of any claim, lien, encumbrance, security interest, restriction upon
voting or transfer or any other claim of any third party.
     (o) The Indenture will be duly authorized by the Company and will be duly
qualified under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”) on the Closing Date and, when duly executed and delivered by the
Company and the Trustee, will constitute a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
     (p) The Notes and the Indenture will conform in all material respects to
the respective statements relating thereto contained in the Registration
Statement, the General Disclosure Package and the Prospectus and will be in
substantially the respective forms filed or incorporated by reference, as the
case may be, as exhibits to the Registration Statement.
     (q) The execution, delivery and performance of this Agreement, the
Subscription Agreements, the Indenture, the Securities and the DTC Agreement by
the Company, the issuance and sale of the Securities by the Company and the
consummation of the transactions contemplated hereby and thereby will not (with
or without notice or lapse of time or both) conflict with or result in a breach
or violation of any of the terms or provisions of, constitute a default or Debt
Repayment Triggering Event (as defined below) under, give rise to any right of
termination or other right or the cancellation or acceleration of any right or
obligation or loss of a benefit under, or give rise to the creation or
imposition of any lien, encumbrance, security interest, claim or charge upon any
property or assets of the Company or any subsidiary pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which, to the Company’s knowledge, any
of the property or assets of the Company or any of its subsidiaries is subject
(except where such breach, violation, default, right or encumbrance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), nor will such actions result in any violation of the provisions
of the charter or by-laws (or analogous governing instruments, as applicable) of
the Company or any of its subsidiaries or any law, statute, rule, regulation,
judgment, order or decree of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Company or any of its subsidiaries or
any of their properties or assets. A “Debt Repayment Triggering Event” means any
event or condition that gives, or with the giving of notice or lapse of time
would give the holder of any note, debenture or other evidence of indebtedness
(or any person acting on

9



--------------------------------------------------------------------------------



 



such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.
     (r) Except for the registration of the Securities under the Securities Act
and such consents, approvals, authorizations, registrations or qualifications as
may be required under the Exchange Act and applicable state or foreign
securities laws, the Financial Industry Regulatory Authority (“FINRA”) and the
New York Stock Exchange (the “NYSE”) in connection with the offering and sale of
the Securities by the Company, no consent, approval, authorization or order of,
or filing, qualification or registration with, any court or governmental agency
or body, foreign or domestic, which has not been made, obtained or taken and is
not in full force and effect, is required for the execution, delivery and
performance of this Agreement, the Subscription Agreements, the Notes, the
Indenture and the DTC Agreement by the Company, the offer or sale of the
Securities or the consummation of the transactions contemplated hereby or
thereby, or will be obtained and made under the Securities Act, the Trust
Indenture Act, and state securities or Blue Sky laws and regulations, as
applicable unless the failure to obtain any such consents, notices or filings,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
     (s) PricewaterhouseCoopers, LLP has certified certain financial statements
and related schedules included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, has audited the
Company’s internal control over financial reporting and management’s assessment
thereof, and is an independent registered public accounting firm as required by
the Securities Act and the Rules and Regulations and the Public Company
Accounting Oversight Board (United States) (the “PCAOB”). Except as pre-approved
in accordance with the requirements set forth in Section 10A of the Exchange
Act, PricewaterhouseCoopers, LLP has not been engaged by the Company to perform
any “prohibited activities” (as defined in Section 10A of the Exchange Act).
     (t) The financial statements, together with the related notes and
schedules, included or incorporated by reference in the General Disclosure
Package, the Prospectus and in the Registration Statement fairly present the
financial position and the results of operations and changes in financial
position of the Company and its consolidated subsidiaries and other consolidated
entities at the respective dates or for the respective periods therein
specified. Such statements and related notes and schedules have been prepared in
accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the General Disclosure Package. The financial statements, together
with the related notes and schedules, included or incorporated by reference in
the General Disclosure Package and the Prospectus comply in all material
respects with the Securities Act, the Exchange Act, and the Rules and
Regulations and the rules and regulations under the Exchange Act. No other
financial statements or supporting schedules or exhibits are required by the
Securities Act or the Rules and Regulations to be described, or included or
incorporated by reference in the Registration Statement, the General Disclosure
Package or the Prospectus.

10



--------------------------------------------------------------------------------



 



     (u) Neither the Company nor any of its subsidiaries has sustained, since
the date of the latest audited financial statements included or incorporated by
reference in the General Disclosure Package, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the General
Disclosure Package; and, since such date, there has not been any change in the
capital stock (other than the issuance of Common Stock pursuant to the exercise
of stock options under the Company’s stock plans and as otherwise disclosed in
the General Disclosure Package) or long-term debt of the Company or any of its
subsidiaries, or any material adverse changes, or any development involving a
prospective material adverse change, in or affecting the business, assets,
general affairs, management, financial position, prospects, stockholders’ equity
or results of operations of the Company and its subsidiaries taken as a whole,
otherwise than as set forth or contemplated in the General Disclosure Package.
     (v) Except as set forth in the General Disclosure Package, there is no
legal or governmental action, suit, claim or proceeding pending to which the
Company or any of its subsidiaries is a party or of which any property or assets
of the Company or any of its subsidiaries is the subject which is required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect; and to the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
     (w) Neither the Company nor any of its subsidiaries is in (i) violation of
its charter or by-laws (or analogous governing instrument, as applicable),
(ii) default in any respect, and no event has occurred which, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it is bound or to which any of its property
or assets is subject or (iii) violation in any respect of any law, ordinance,
governmental rule, regulation or court order, decree or judgment to which it or
its property or assets may be subject (other than laws and regulations related
to taxes, environmental, labor, employee benefits or intellectual property,
which are addressed in Sections 3(cc), 3(ee), 3(gg), 3(hh), 3(ii)) except, in
the case of clauses (ii) and (iii) of this paragraph (w), for any violations or
defaults which, singularly or in the aggregate, would not have a Material
Adverse Effect.
     (x) The Company and each of its subsidiaries have all licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of their respective properties or the conduct of their respective businesses as
described in the General Disclosure Package and the Prospectus (collectively,
the “Governmental Permits”) except where any failure to do so, singularly or in
the aggregate, would not have a Material Adverse Effect. The

11



--------------------------------------------------------------------------------



 



Company and its subsidiaries are in material compliance with all such
Governmental Permits; all such Governmental Permits are valid and in full force
and effect, except where the invalidity or failure to be in full force and
effect would not, singularly or in the aggregate, have a Material Adverse
Effect. All such Governmental Permits are free and clear of any restriction or
condition that are in addition to, or materially different from those normally
applicable to similar licenses, certificates, authorizations and permits.
Neither the Company nor any subsidiary has received written notification of any
revocation or modification (or proceedings related thereto) of any such
Governmental Permit and to the Company’s knowledge, any renewal of such
Governmental Permit will be granted when requested.
     (y) Neither the Company nor any of its subsidiaries is or, after giving
effect to the offering of any of the Securities and the application of the
proceeds thereof as described in the General Disclosure Package and the
Prospectus, will become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.
     (z) Neither the Company, its subsidiaries nor, to the Company’s knowledge,
any of the Company’s or its subsidiaries’ officers, directors or affiliates has
taken or will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which
caused or resulted in, or which might in the future reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Company.
     (aa) The Company and its subsidiaries own or have obtained valid and
enforceable licenses for, or other rights to use all patents, trademarks,
trademark registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) described in the General Disclosure
Package and the Prospectus as being owned by or licensed to them, except where
such failure to do so would have, individually or in the aggregate, a Material
Adverse Effect, and to the Company’s knowledge, the conduct of its current
business as described in the Registration Statement or the Pricing Prospectus
does not infringe on any Intellectual Property rights of others. The
Intellectual Property licenses described in the General Disclosure Package and
the Prospectus are valid, binding upon, and enforceable against the Company and,
to the Company’s knowledge, the other parties thereto in accordance with the
terms of such licenses. The Company and each of its subsidiaries has complied in
all material respects with, and is not in breach nor has received any asserted
or threatened claim of breach of, any Intellectual Property license used in the
conduct of its business as currently conducted, and the Company has no knowledge
of any breach or anticipated breach by any other person to any such Intellectual
Property license. Except as described in the General Disclosure Package, the
Company has not received written notice of any claim against the Company or any
of its subsidiaries alleging the infringement by the Company or any of its
subsidiaries of any Intellectual Property rights of any person, and, to the
Company’s knowledge, no such claim is pending or threatened. The Company and
each of its subsidiaries has taken all

12



--------------------------------------------------------------------------------



 



reasonable steps to protect, maintain and safeguard its rights in all
Intellectual Property used in the conduct of its business as currently
conducted, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s or any of its subsidiaries’ right to own, use, or
hold for use any of the Intellectual Property as owned, used or held for use in
the conduct of the businesses as currently conducted. With respect to the use of
the software in the Company’s or any of its subsidiaries’ businesses as they are
currently conducted, the Company nor any of its subsidiaries has experienced any
material defects in such software including any material error or omission in
the processing of any transactions other than defects which have been corrected,
and to the knowledge of the Company, no such software contains any device or
feature designed to disrupt, disable, or otherwise impair the functioning of any
software or is subject to the terms of any “open source” or other similar
license that provides for the source code of the software to be publicly
distributed or dedicated to the public. The Company and each of its subsidiaries
has at all times complied in all material respects with all applicable laws
relating to privacy, data protection, and the collection and use of personal
information collected, used, or held for use by the Company and any of its
subsidiaries in the conduct of the Company’s and its subsidiaries businesses. To
the Company’s knowledge, no claims have been asserted or threatened against the
Company or any of its subsidiaries alleging a violation of any person’s privacy
or personal information or data rights and the consummation of the transactions
contemplated hereby will not breach or otherwise cause any violation of any law
related to privacy, data protection, or the collection and use of personal
information collected, used, or held for use by the Company or any of its
subsidiaries in the conduct of the Company’s or any of its subsidiaries’
businesses. The Company and each of its subsidiaries takes reasonable measures
to ensure that such information is protected against unauthorized access, use,
modification, or other misuse.
     (bb) The Company and each of its subsidiaries have good and marketable
title in fee simple to, or have valid rights to lease or otherwise use, all
items of real or personal property which are material to the business of the
Company and its subsidiaries taken as a whole, in each case free and clear of
all liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company or any of its subsidiaries; and all of the leases and subleases
material to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the General Disclosure Package and the Prospectus, are
in full force and effect, and neither the Company nor any subsidiary has
received any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any subsidiary under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
the Company or such subsidiary to the continued possession of the leased or
subleased premises under any such lease or sublease.
     (cc) No labor disturbance by the employees of the Company or any of its
subsidiaries exists or, to the Company’s knowledge, is imminent, and the Company
is not

13



--------------------------------------------------------------------------------



 



aware of any existing or imminent labor disturbance by the employees of any of
its subsidiaries that could reasonably be expected, singularly or in the
aggregate, to have a Material Adverse Effect.
     (dd) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could reasonably be expected to occur with respect
to any employee benefit plan of the Company or any of its subsidiaries which
could, singularly or in the aggregate, have a Material Adverse Effect. Each
employee benefit plan of the Company or any of its subsidiaries is in compliance
in all material respects with applicable law, including ERISA and the Code. The
Company and its subsidiaries have not incurred and are not reasonably expected
to incur liability under Title IV of ERISA with respect to the termination of,
or withdrawal from, any pension plan (as defined in ERISA). Each pension plan
for which the Company or any of its subsidiaries would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified,
and no facts have occurred, whether by action or by failure to act, which, if
known to the Internal Revenue Service, would, singularly or in the aggregate,
reasonably be expected to cause the loss of such qualification.
     (ee) The Company and its subsidiaries are in compliance with all foreign,
federal, state and local rules, laws and regulations relating to the use,
treatment, storage and disposal of hazardous or toxic substances or waste and
protection of health and safety or the environment which are applicable to their
businesses (“Environmental Laws”), except where the failure to comply would not,
singularly or in the aggregate, have a Material Adverse Effect. There has been
no storage, generation, transportation, handling, treatment, disposal,
discharge, emission, or other release of any kind of toxic or other wastes or
other hazardous substances by, due to, or caused by the Company or any of its
subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its subsidiaries is or may otherwise be liable)
upon any of the property now or previously owned or leased by the Company or any
of its subsidiaries, or upon any other property, in violation of any law,
statute, ordinance, rule, regulation, order, judgment, decree or permit or which
would, under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability,
except for any violation or liability which would not have, singularly or in the
aggregate with all such violations and liabilities, a Material Adverse Effect;
and there has been no disposal, discharge, emission or other release of any kind
onto such property or into the environment surrounding such property of any
toxic or other wastes or other hazardous substances with respect to which the
Company has knowledge, except for any such disposal, discharge, emission, or
other release of any kind which would not have, singularly or in the aggregate
with all such discharges and other releases, a Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



     (ff) The Company and its subsidiaries are in compliance in all respects
with all applicable provisions of the Occupational Safety and Health Act of
1970, as amended, including all applicable regulations thereunder, except for
such noncompliance as would not, individually or in the aggregate, have a
Material Adverse Effect.
     (gg) The Company and its subsidiaries, each (i) has timely filed all
necessary federal, state, local and foreign tax returns, and all such returns
were true, complete and correct, (ii) has paid all federal, state, local and
foreign taxes, assessments, governmental or other charges that are due and
payable for which it is liable, including, without limitation, all sales and use
taxes and all taxes which the Company or any of its subsidiaries is obligated to
withhold from amounts owing to employees, creditors and third parties, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the Company’s knowledge, proposed against any of them (other than as disclosed
in the General Disclosure Package or the Prospectus), except those, in each of
the cases described in clauses (i), (ii) and (iii) of this paragraph (gg), that
would not, singularly or in the aggregate, have a Material Adverse Effect. The
Company and its subsidiaries, each has not engaged in any transaction which is a
corporate tax shelter or which would reasonably be expected to be characterized
as such by the Internal Revenue Service or any other taxing authority. The
accruals and reserves on the books and records of the Company and its
subsidiaries in respect of tax liabilities for any taxable period not yet
finally determined are adequate to meet any assessments and related liabilities
for any such period, and since December 31, 2008 the Company and its
subsidiaries each has not incurred any liability for taxes other than in the
ordinary course.
     (hh) The Company and each of its subsidiaries carries, or is covered by,
insurance provided by recognized, financially sound and reputable institutions
with policies in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. The Company has no reason to believe that it or any
subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Effect.
Neither the Company nor any of its subsidiaries has been denied any insurance
coverage that they have sought or for which they have applied.
     (ii) The Company and its subsidiaries each maintain a system of internal
accounting and other controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the General Disclosure Package, since the
end of the Company’s most recent audited fiscal year, there has been (A) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and

15



--------------------------------------------------------------------------------



 



(B) no change in the Company’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
     (jj) The minute books of the Company and each of its subsidiaries that
would be a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Exchange Act (such a significant subsidiary of the
Company, a “Significant Subsidiary”) have been made available to the Placement
Agents and counsel for the Placement Agents, and such books (i) contain a
complete summary of all meetings and actions of the board of directors
(including each board committee) and shareholders of the Company (or analogous
governing bodies and interest holders, as applicable), and each of its
Significant Subsidiaries since December 1, 2006 through the date of the latest
meeting and action (except that the meeting minutes dates as of December 10,
2009, January 20, 2010, January 28, 2010 and February 5, 2010, as well as the
meeting minutes of the pricing committee of the board of directors relating to
the approval of this Offering, have been provided in draft form, but which are
each otherwise final in their substance), and (ii) accurately in all material
respects reflect all transactions referred to in such minutes.
     (kk) There is no franchise, lease, contract, agreement or document required
by the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the General Disclosure Package, no such franchise, lease, contract or
agreement has been suspended or terminated for convenience or default by the
Company or any of its subsidiaries or any of the other parties thereto, and
neither the Company nor any of its subsidiaries has received notice nor does the
Company have any other knowledge of any such pending or threatened suspension or
termination, except for such pending or threatened suspensions or terminations
that would not reasonably be expected to, singularly or in the aggregate, have a
Material Adverse Effect.
     (ll) No person or entity has the right to require registration of the Notes
or any securities convertible into or exercisable or exchangeable for Common
Stock of the Company or any of its subsidiaries because of the filing or
effectiveness of the Registration Statement or otherwise, except for persons and
entities who have expressly waived such right in writing or who have been given
timely and proper written notice and have failed to exercise such right within
the time or times required under the terms and conditions of such right. Except
as described in the General Disclosure Package, there are no persons with
registration rights or similar rights to have any securities of the Company
registered or to include such securities with the Notes or Conversion Shares
registered by the Company or any of its subsidiaries under the Securities Act.

16



--------------------------------------------------------------------------------



 



     (mm) Neither the Company nor any of its subsidiaries owns any “margin
securities” as that term is defined in Regulation U of the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), and none of the
proceeds of the sale of any of the Securities will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security, for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Notes or Conversion Shares to be considered a “purpose
credit” within the meanings of Regulation T, U or X of the Federal Reserve
Board.
     (nn) Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding (other than this Agreement) with any person
that would give rise to a valid claim against the Company or the Placement
Agents for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of any of the Securities or any transaction
contemplated by this Agreement, the Registration Statement, the General
Disclosure Package or the Prospectus.
     (oo) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.
     (pp) The Company is subject to and in compliance in all material respects
with the reporting requirements of Section 13 or Section 15(d) of the Exchange
Act. The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act and is listed on the NYSE, and the Company has taken no action designed to,
or reasonably likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the NYSE,
nor has the Company received any notification that either the Commission, FINRA
or the NYSE is contemplating terminating such registration or listing. No
consent, approval, authorization or order of, or filing, notification or
registration with, the NYSE is required for the listing and trading of the
Common Stock on the NYSE, except for a Subsequent Listing Application.
     (qq) The Company is in material compliance with all applicable provisions
of the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder or implementing the provisions thereof (the “Sarbanes-Oxley Act”).
     (rr) The Company is in material compliance with all applicable corporate
governance requirements set forth in the NYSE Rules.
     (ss) Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any employee or agent of the Company or any subsidiary, has made any
contribution or other payment to any official of, or candidate for, any federal,
state, local or foreign office in violation of any law (including the Foreign
Corrupt Practices Act of 1977, as amended) or of the character required to be
disclosed in the Registration Statement, the General Disclosure Package or the
Prospectus or a document incorporated by reference therein.

17



--------------------------------------------------------------------------------



 



     (tt) The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate, and
such data agree with the sources from which they are derived.
     (uu) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending, or to the
knowledge of the Company, threatened.
     (vv) Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.
     (ww) Neither the Company nor any subsidiary nor any of their affiliates
(within the meaning of FINRA Conduct Rule 2720(b)(1)(a)) directly or indirectly
controls, is are controlled by, or is under common control with, or is an
associated person (within the meaning of Article I, Section 1(ee) of the By-laws
of FINRA) of, any member firm of FINRA.
     (xx) The Company satisfies the pre-1992 eligibility requirements for the
use of a registration statement on Form S-3 in connection with the Offering
contemplated thereby (the pre-1992 eligibility requirements for the use of the
registration statement on Form S-3 include (i) having a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) having been subject to the Exchange Act reporting
requirements for a period of 36 months).
     (yy) No approval of the shareholders of the Company under the rules and
regulations of the NYSE is required for the Company to issue and deliver to the
Purchaser any of the Securities.
     (zz) The oil and gas reserve estimates of the Company contained or
incorporated by reference in the General Disclosure Package and the Prospectus
are derived from reports that have been prepared by the petroleum consulting
firm as set forth therein, such reserve estimates fairly reflect, in all
material respects, the oil and gas reserves of the Company and its subsidiaries
at the dates indicated therein and are in accordance with the guidelines
applicable thereto.

18



--------------------------------------------------------------------------------



 



     (aaa) Ryder Scott Company, L.P., an oil and gas consulting firm (“RSC”),
whose summary letter from its report as of August 31, 2009 appears in the
Company’s current report filed with the Commission on October 23, 2009, which is
incorporated by reference into the General Disclosure Package and the
Prospectus, whose reserve estimates from its reports are included therein and
who has delivered the letter referred to in Section 7(h) hereof, was, as of the
date of such report, and is, as of the date hereof, an independent petroleum
engineer with respect to the Company. The written engineering reports prepared
by RSC dated February 12, 2009, setting forth the proved reserves attributed to
the oil and gas properties of the Company and its subsidiaries accurately
reflects in all material respects the ownership interests of the Company and its
subsidiaries in the properties therein; the information furnished by the Company
to RSC for purposes of preparing its reports, including, without limitation,
production, costs of operation and development, current prices for production,
agreements relating to current and future operations and sales of production,
was true, correct and complete in all material respects on the date supplied and
was prepared in accordance with customary industry practices.
     (bbb) The Company is not subject to regulation as a “public utility”,
“public service company”, “holding company” or similar designation by any
governmental or regulatory authority, including under the Federal Power Act, as
amended or any applicable state utility laws; and the Company is not required to
file with any applicable state or local commissions, governmental authorities or
regulatory bodies that regulate utilities any forms, statements, reports,
registrations or documents required to be filed by the Company under such
applicable state or local laws to which the Company is subject.
     Any certificate signed by or on behalf of the Company and delivered to the
Representative or to counsel for the Placement Agents shall be deemed to be a
representation and warranty by the Company to the Placement Agents and the
Purchasers as to the matters covered thereby.
     4. The Closing. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agents pursuant to Sections 5 and 7
hereof shall be at 10:00 A.M., New York time, on February 17, 2010 (the “Closing
Date”) at the office of Fulbright & Jaworski L.L.P., 1301 McKinney, Suite 5100,
Houston, TX 77010.
     5. Further Agreements of the Company. The Company agrees with the Placement
Agents and the Purchasers:
     (a) To prepare the Rule 462(b) Registration Statement, if necessary, in a
form approved by the Representative and file such Rule 462(b) Registration
Statement with the Commission on the date hereof; to prepare the Prospectus in a
form approved by the Representative containing information previously omitted at
the time of effectiveness of the Registration Statement in reliance on rules
430A, 430B and 430C and to file such Prospectus pursuant to Rule 424(b) of the
Rules and Regulations not later than the second (2nd) business day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A of the Rules and Regulations; to notify the
Representative immediately of the Company’s intention to file

19



--------------------------------------------------------------------------------



 



or prepare any supplement or amendment to the Registration Statement or to the
Prospectus and to make no amendment or supplement to the Registration Statement,
the General Disclosure Package or to the Prospectus to which the Representative
shall reasonably object by notice to the Company after a reasonable period to
review; to advise the Representative, promptly after it receives notice thereof,
of the time when any amendment to the Registration Statement has been filed or
becomes effective or any supplement to the General Disclosure Package or the
Prospectus or any amended Prospectus has been filed and to furnish the
Representative copies thereof; to file promptly all material required to be
filed by the Company with the Commission pursuant to Rule 433(d) or 163(b)(2),
as the case may be; to file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) of the Rules and
Regulations) is required in connection with the offering or sale of any of the
Securities; to advise the Representative, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus, of the suspension of the qualification of
any of the Securities for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, the General Disclosure Package or the Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus or suspending any such qualification, and
promptly to use its reasonable best efforts to obtain the withdrawal of such
order.
     (b) The Company represents and agrees that, unless it obtains the prior
consent of the Representative (which consent shall not be unreasonably withheld
or delayed), it has not made and will not, make any offer relating to any of the
Securities that would constitute a “free writing prospectus” as defined in
Rule 405 of the Rules and Regulations (each, a “Permitted Free Writing
Prospectus”); provided that the prior written consent of the Representative
hereto shall be deemed to have been given in respect of the Issuer Free Writing
Prospectus(es) included in Schedule A hereto. The Company represents that it has
treated and agrees that it will treat each Permitted Free Writing Prospectus as
an Issuer Free Writing Prospectus, comply with the requirements of Rules 164 and
433 of the Rules and Regulations applicable to any Issuer Free Writing
Prospectus, including the requirements relating to timely filing with the
Commission, legending and record keeping and will not take any action that would
result in any Placement Agent or the Company being required to file with the
Commission pursuant to Rule 433(d) of the Rules and Regulations a free writing
prospectus prepared by or on behalf of such Placement Agent that such Placement
Agent otherwise would not have been required to file thereunder.
     (c) If at any time when a Prospectus relating to the Securities are
required to be delivered under the Securities Act, any event occurs or condition
exists as a result of which the Prospectus, as then amended or supplemented,
would include any untrue

20



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, or the Registration Statement, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
or if for any other reason it is necessary at any time to amend or supplement
any Registration Statement or the Prospectus to comply with the Securities Act
or the Exchange Act, the Company will promptly notify the Representative, and
upon the Representative’s request, the Company will promptly prepare and file
with the Commission, at the Company’s expense, an amendment to the Registration
Statement or an amendment or supplement to the Prospectus that corrects such
statement or omission or effects such compliance and will deliver to the
Placement Agents, without charge, such number of copies thereof as the Placement
Agents may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by the Placement Agents.
     (d) If the General Disclosure Package is being used to solicit offers to
buy any of the Securities at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of the Representative, it
becomes necessary to amend or supplement the General Disclosure Package in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or to make the statements therein not conflict
with the information contained or incorporated by reference in the Registration
Statement then on file and not superseded or modified, or if it is necessary at
any time to amend or supplement the General Disclosure Package to comply with
any law, the Company promptly will either (i) prepare, file with the Commission
(if required) and furnish to the Placement Agents and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or conflict with
the Registration Statement then on file, or so that the General Disclosure
Package will comply with law.
     (e) If at any time following issuance of an Issuer Free Writing Prospectus
there occurred or occurs an event or development as a result of which such
Issuer Free Writing Prospectus conflicted or will conflict with the information
contained in the Registration Statement, Pricing Prospectus or Prospectus,
including any document incorporated by reference therein and any prospectus
supplement deemed to be a part thereof and not superseded or modified or
included or would include an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, the Company has promptly notified or will
promptly notify the Representative so that any use of the Issuer Free Writing
Prospectus may cease until it is amended or supplemented and has promptly
amended or will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission.

21



--------------------------------------------------------------------------------



 



The foregoing sentence does not apply to statements in or omissions from any
Issuer Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Representative by or on behalf of
the Placement Agents specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agents’ Information (as defined
in Section 18).
     (f) To the extent not available on the Commission’s EDGAR system or any
successor system, to furnish promptly to the Placement Agents and to counsel for
the Placement Agents a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with the
Commission, including all consents and exhibits filed therewith.
     (g) To the extent not available on the Commission’s EDGAR system or any
successor system, to deliver promptly to the Representative in New York City
such number of the following documents as the Representative shall reasonably
request: (i) conformed copies of the Registration Statement as originally filed
with the Commission (in each case excluding exhibits), (ii) each Preliminary
Prospectus, (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph (g) to be made not later than 10:00 A.M., New York time, on the
business day following the execution and delivery of this Agreement),
(v) conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clauses (v) and
(vi) of this paragraph (g) to be made not later than 10:00 A.M., New York City
time, on the business day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vi) of this paragraph (g) to be made not later
than 10:00 A.M., New York City time, on the business day following the date of
such document).
     (h) To make generally available to its shareholders as soon as practicable,
but in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) of the Rules and
Regulations), an earnings statement of the Company and its subsidiaries (which
need not be audited) complying with Section 11(a) of the Securities Act and the
Rules and Regulations (including, at the option of the Company, Rule 158); and
to furnish to its shareholders as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, shareholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and as soon as
possible after each of the first three fiscal quarters of each fiscal year
(beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company and its subsidiaries for such quarter in reasonable detail.
     (i) To take promptly from time to time such actions as the Representative
may reasonably request to qualify the Securities for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Representative may

22



--------------------------------------------------------------------------------



 



designate and to continue such qualifications in effect, and to comply with such
laws, for so long as required to permit the offer and sale of the Securities in
such jurisdictions; provided that the Company and its subsidiaries shall not be
obligated to qualify as foreign corporations in any jurisdiction in which they
are not so qualified or to file a general consent to service of process in any
jurisdiction.
     (j) Upon request, during the period of five (5) years from the date hereof,
to the extent not available on the Commission’s EDGAR system or any successor
system, to deliver to the Placement Agents, (i) as soon as they are available,
copies of all reports or other communications furnished to shareholders, and
(ii) as soon as they are available, copies of any reports and financial
statements furnished or filed with the Commission or any national securities
exchange or automatic quotation system on which the Common Stock is listed or
quoted.
     (k) That the Company will not, for a period of ninety (90) days from the
date of the Prospectus, (the “Lock-Up Period”) without the prior written consent
of LCM, directly or indirectly offer, sell, assign, transfer, pledge, contract
to sell, or otherwise dispose of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, other than the
Company’s sale of the Notes and Conversion Shares hereunder and the issuance of
restricted Common Stock or options to acquire Common Stock pursuant to the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus and the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof.
The Company will cause each executive officer, director, shareholder,
optionholder and warrantholder listed in Schedule B to furnish to the
Representative, prior to the Closing Date, a letter, substantially in the form
of Exhibit B hereto, pursuant to which each such person shall agree, among other
things, not to directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock, not
to engage in any swap or other agreement or arrangement that transfers, in whole
or in part, directly or indirectly, the economic risk of ownership of Common
Stock or any such securities and not to engage in any short selling of any
Common Stock or any such securities, during the Lock-Up Period, without the
prior written consent of LCM. The Company also agrees that during such period,
the Company will not file any registration statement, preliminary prospectus or
prospectus, or any amendment or supplement thereto, under the Securities Act for
any such transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans. The Company hereby agrees that (i) if it issues an earnings release or
material news, or if a material event relating to the Company occurs, during the
last seventeen (17) days of the Lock-Up Period, or (ii) if prior to the
expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the sixteen (16)-day period beginning on the last day of
the Lock-Up Period, the restrictions imposed by this paragraph (k) or the letter
shall continue to apply until the expiration of the eighteen (18)-day period
beginning on

23



--------------------------------------------------------------------------------



 



the issuance of the earnings release or the occurrence of the material news or
material event.
     (l) To supply the Representative with copies of all correspondence to and
from, and all documents issued to and by, the Commission in connection with the
registration of the Notes and Conversion Shares under the Securities Act or the
Registration Statement, any Preliminary Prospectus or the Prospectus, or any
amendment or supplement thereto or document incorporated by reference therein.
     (m) The Company will reserve and keep available at all times, free of
pre-emptive or other similar rights, a sufficient number of shares of Common
Stock, for the purposes of enabling the Company to satisfy any obligations to
issue Conversion Shares upon conversion of the Notes and to issue any other
shares of Common Stock issuable under the terms of the Notes.
     (n) Prior to the Closing Date, to furnish to the Representative, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in the Registration Statement and the
Prospectus.
     (o) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Representative is notified), without the prior written
consent of the Representative, unless in the judgment of the Company and its
counsel, and after notification to the Representative, such press release or
communication is required by law.
     (p) Until the Representative shall have notified the Company of the
completion of the offering of the Notes, that the Company will not, and will
cause its affiliated purchasers (as defined in Regulation M under the Exchange
Act) not to, either alone or with one or more other persons, bid for or
purchase, for any account in which it or any of its affiliated purchasers has a
beneficial interest, any Notes, or attempt to induce any person to purchase any
Notes; and not to, and to cause its affiliated purchasers not to, make bids or
purchases for the purpose of creating actual, or apparent, active trading in or
of raising the price of the Notes.
     (q) Not to take any action prior to the Closing Date which would require
the Prospectus to be amended or supplemented pursuant to Section 5.
     (r) To at all times comply with all applicable provisions of the
Sarbanes-Oxley Act in effect from time to time.
     (s) To apply the net proceeds from the sale of the Notes as set forth in
the Registration Statement, the General Disclosure Package and the Prospectus
under the heading “Use of Proceeds.”

24



--------------------------------------------------------------------------------



 



     (t) To use its reasonable best efforts to list, subject to notice of
issuance, effect and maintain the listing of the Common Stock (including the
Conversion Shares) on the NYSE.
     (u) To use its reasonable best efforts to assist the Representative with
any filings with FINRA and obtaining clearance from FINRA as to the amount of
compensation allowable or payable to the Placement Agents.
     (v) To use its reasonable best efforts to do and perform all things
required to be done or performed under this Agreement by the Company prior to
the Closing Date and to satisfy all conditions precedent to the delivery of the
Securities.
     6. Payment of Expenses. The Company agrees to pay, or reimburse if paid by
the Placement Agents, upon consummation of the transactions contemplated hereby:
(a) the costs incident to the authorization, issuance, sale, preparation and
delivery of the Notes to the Purchasers and any taxes payable in that
connection; (b) the costs incident to the registration of the Notes under the
Securities Act; (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, the Base Prospectus, any Preliminary
Prospectus, any Issuer Free Writing Prospectus, the General Disclosure Package,
the Prospectus, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing any transaction document by mail, telex or other means of
communications; (d) the fees and expenses (including related reasonable fees and
expenses of counsel for the Placement Agents not to exceed $10,000 in the
aggregate) incurred in connection with securing any required review by FINRA of
the terms of the sale of the Notes and any filings made with FINRA; (e) any
applicable listing, quotation or other fees; (f) the fees and expenses
(including related fees and expenses of counsel to the Placement Agents) of
qualifying the Notes under the securities laws of the several jurisdictions as
provided in Section 5(i) and of preparing, printing and distributing wrappers,
blue sky memoranda and legal investment surveys; (g) the cost of preparing and
printing stock certificates; (h) all fees and expenses of the registrar and
transfer agent of the Notes and Conversion Shares; (i) the fees, disbursements
and expenses of counsel to the Placement Agents, not to exceed $200,000 in the
aggregate, inclusive of expenses incurred in connection with Section 6(d) and
(f); (j) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities; and (k) all other costs and expenses incident to the offering of
the Securities or the performance of the obligations of the Company under this
Agreement and under the Indenture (including, without limitation, the fees and
expenses of the Company’s counsel and the Company’s independent accountants and
the travel and other expenses incurred by Company’s and Placement Agents’
personnel in connection with any “road show” including, without limitation, any
expenses advanced by the Placement Agents on the Company’s behalf (which will be
promptly reimbursed)). Notwithstanding the forgoing, in no event will the
payment of expenses under this Section 6 and the Placement Fee result in
underwriter’s compensation (as defined in FINRA Rule 5110) in excess of 8%.
     7. Conditions to the Obligations of the Placement Agents and the
Purchasers, and the Sale of the Notes. The respective obligations of the
Placement Agents hereunder and the Purchasers under the Subscription Agreements,
and the Closing of the sale of the Notes, are subject to the accuracy, when made
and as of the Applicable Time and on the

25



--------------------------------------------------------------------------------



 



Closing Date, of the representations and warranties of the Company contained
herein, to the accuracy of the statements of the Company made in any
certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder, and to each of the following additional
terms and conditions:
     (a) No stop order suspending the effectiveness of the Registration
Statement or any part thereof, preventing or suspending the use of any Base
Prospectus, any Preliminary Prospectus, the Prospectus or any Permitted Free
Writing Prospectus or any part thereof shall have been issued and no proceedings
for that purpose or pursuant to Section 8A under the Securities Act shall have
been initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Prospectus or otherwise) shall
have been complied with to the reasonable satisfaction of the Representative;
the Rule 462(b) Registration Statement, if any, each Issuer Free Writing
Prospectus, if any, and the Prospectus shall have been filed with the Commission
within the applicable time period prescribed for such filing by, and in
compliance with, the Rules and Regulations and in accordance with Section 5(a),
and the Rule 462(b) Registration Statement, if any, shall have become effective
immediately upon its filing with the Commission; and FINRA shall have raised no
objection to the fairness and reasonableness of the terms of this Agreement or
the transactions contemplated hereby.
     (b) The Representative shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agents, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading,
or that the General Disclosure Package, any Issuer Free Writing Prospectus or
the Prospectus or any amendment or supplement thereto contains an untrue
statement of fact which, in the opinion of such counsel, is material or omits to
state any fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements, in the light of the circumstances in
which they were made, not misleading.
     (c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Notes, the Registration Statement, the Indenture, the General
Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.
     (d) (i) Fulbright & Jaworski L.L.P. shall have furnished to the
Representative such counsel’s written opinion and negative assurances statement,
as counsel to the Company, addressed to the Placement Agents, dated the Closing
Date, in the form and substance reasonably satisfactory to the Representative,
and (ii) Skadden, Arps, Slate,

26



--------------------------------------------------------------------------------



 



Meagher & Flom LLP shall have delivered an opinion with respect to the Notes to
the Representative, in the form and substance reasonably satisfactory to the
Representative.
     (e) Counsel to the Company shall have delivered to the Trustee such
counsel’s written opinion, in the form and substance as the Trustee shall have
requested in connection with this Offering.
     (f) The Placement Agents shall have received from Proskauer Rose LLP,
counsel for the Placement Agents, such opinion or opinions and negative
assurances statement, dated the Closing Date, with respect to such matters as
the Representative may reasonably require, and the Company shall have furnished
to such counsel such documents as they request for enabling them to pass upon
such matters.
     (g) At the time of the execution of this Agreement, the Representative
shall have received from PricewaterhouseCoopers LLP a letter, addressed to the
Placement Agents, executed and dated such date, in form and substance
satisfactory to the Representative (i) confirming that they are an independent
registered accounting firm with respect to the Company and its subsidiaries
within the meaning of the Securities Act and the Rules and Regulations and PCAOB
and (ii) stating the conclusions and findings of such firm, of the type
ordinarily included in accountants’ “comfort letters” to underwriters, with
respect to the financial statements and certain financial information contained
or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus.
     (h) On the effective date of any post-effective amendment to any
Registration Statement and on the Closing Date, the Representative shall have
received a letter (the “Bring-Down Letter”) from PricewaterhouseCoopers LLP
addressed to the Placement Agents and dated the Closing Date confirming, as of
the date of the Bring-Down Letter (or, with respect to matters involving changes
or developments since the respective dates as of which specified financial
information is given in the General Disclosure Package and the Prospectus, as
the case may be, as of a date not more than three (3) business days prior to the
date of the Bring-Down Letter), the conclusions and findings of such firm, of
the type ordinarily included in accountants’ “comfort letters” to underwriters,
with respect to the financial information and other matters covered by its
letter delivered to the Placement Agents concurrently with the execution of this
Agreement pursuant to paragraph (g) of this Section 7.
     (i) On or before the execution of this Agreement, the Representative shall
have received from RSC a letter addressed to and in the form and substance
reasonably satisfactory to the Representative containing statements and
information with respect to the oil and gas reserves of the Company as reported
in the General Disclosure Package and the Prospectus and, as of the Closing
Date, such letter shall not have been withdrawn by RSC or amended by RSC in any
material respect.
     (j) The Company shall have furnished to the Representative a certificate,
dated the Closing Date, of its Chairman of the Board or its Chief Executive
Officer and its Chief Financial Officer, its President or a Vice President of
Finance, each in his

27



--------------------------------------------------------------------------------



 



capacity as an officer of the Company stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and, in their opinion,
the Registration Statement and each amendment thereto, at the Applicable Time
and as of the date of this Agreement and as of the Closing Date did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the General Disclosure Package, as of the Applicable Time
and as of the Closing Date, any Permitted Free Writing Prospectus as of its date
and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the initial Registration Statement, no event has occurred
which should have been set forth in a supplement or amendment to the
Registration Statement, the General Disclosure Package or the Prospectus,
(iii) to their knowledge after reasonable investigation, as of the Closing Date,
the representations and warranties of the Company in this Agreement are true and
correct and the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date, and (iv) there has not been, subsequent to the date of the most
recent audited financial statements included or incorporated by reference in the
General Disclosure Package, any material adverse change in the financial
position or results of operations of the Company and its subsidiaries taken as a
whole, or any change or development that, singularly or in the aggregate, would
involve a material adverse change or a prospective material adverse change, in
or affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company and its subsidiaries taken as a
whole, except as set forth in the Prospectus.
     (k) Since the date of the latest audited financial statements included in
the General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) neither the Company nor any of its
subsidiaries shall have sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth in the General Disclosure Package, and
(ii) there shall not have been any change in the capital stock (other than the
issuance of Common Stock pursuant to the exercise of stock options under the
Company’s stock plans and as otherwise disclosed in the General Disclosure
Package) or long-term debt of the Company nor any of its subsidiaries, or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, otherwise than as
set forth in the General Disclosure Package, the effect of which, in any such
case described in clause (i) or (ii) of this paragraph (k), is, in the judgment
of the Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Notes or Conversion
Shares on the terms and in the manner contemplated in the General Disclosure
Package.

28



--------------------------------------------------------------------------------



 



     (l) No action shall have been taken and no law, statute, rule, regulation
or order shall have been enacted, adopted or issued by any governmental agency
or body which would prevent the issuance or sale of the Notes or the Conversion
Shares or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or its subsidiaries
taken as a whole; and no injunction, restraining order or order of any other
nature by any federal or state court of competent jurisdiction shall have been
issued which would prevent the issuance or sale of the Notes or the Conversion
Shares or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company or its subsidiaries
taken as a whole.
     (m) Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the Nasdaq or the American Stock Exchange or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities, or the subject of an act of terrorism, or there shall have been an
outbreak of or escalation in hostilities involving the United States, or there
shall have been a declaration of a national emergency or war by the United
States or (iv) there shall have occurred such a material adverse change in
general economic, political or financial conditions (or the effect of
international conditions on the financial markets in the United States shall be
such) as to make it, in the judgment of the Representative, impracticable or
inadvisable to proceed with the sale or delivery of the Notes on the terms and
in the manner contemplated in the General Disclosure Package and the Prospectus.
     (n) The Company shall have filed a Subsequent Listing Application in
connection with this Offering with the NYSE and shall have received no objection
thereto from the NYSE.
     (o) The Representative shall have received the written agreements,
substantially in the form of Exhibit B hereto, of the executive officers and
directors of the Company listed in Schedule B to this Agreement.
     (p) The Company shall have entered into Subscription Agreements with each
of the Purchasers and such agreements shall be in full force and effect.
     (q) The Company shall have received a conditional no objections letter from
FINRA, and FINRA shall not have raised any objection to the Offering or the
Placement Agents’ compensation as described in the Pricing Prospectus.

29



--------------------------------------------------------------------------------



 



     (r) The Company shall have entered into the Indenture, and any other
supplemental indenture, as applicable, and such agreement shall be in full force
and effect.
     (s) The Company shall have obtained a cusip number for the Notes, and shall
have arranged for the Notes to be issued at closing via the Depository Trust
Company’s Deposit/Withdrawal At Custodian system through its Trustee.
     (t) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, opinions, certificates, letters or
documents as the Representative shall have reasonably requested.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agents.
     8. Indemnification and Contribution.
     (a) The Company shall indemnify and hold harmless each of the Placement
Agents, each of their respective affiliates and each of its and their respective
directors, officers, members, employees, representatives and agents (including,
without limitation Lazard Frères & Co. LLC, (which will provide services to LCM)
and its affiliates, and each of its and their respective directors, officers,
members, employees, representatives and agents and each person, if any, who
controls Lazard Frères & Co. LLC within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and each person, if any, who
controls such Placement Agent within the meaning of Section 15 of the Securities
Act of or Section 20 of the Exchange Act (collectively, the “Placement Agent
Indemnified Parties,” and each a “Placement Agent Indemnified Party”) against
any loss, claim, damage, expense or liability whatsoever (or any action,
investigation or proceeding in respect thereof), joint or several, to which such
Placement Agent Indemnified Party may become subject, under the Securities Act
or otherwise, insofar as such loss, claim, damage, expense, liability, action,
investigation or proceeding arises out of or is based upon (A) any untrue
statement or alleged untrue statement of a material fact contained in any
Preliminary Prospectus, any Issuer Free Writing Prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein,
(B) the omission or alleged omission to state in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(C) any breach of the representations and warranties of the Company contained
herein or the failure of the Company to perform its obligations hereunder, under
the Indenture or the Notes or pursuant to any law, and shall reimburse the
Placement Agent Indemnified Party promptly upon demand for any legal fees or
other expenses reasonably incurred by that Placement Agent Indemnified Party in
connection

30



--------------------------------------------------------------------------------



 



with investigating, preparing to defend, or defending against, settling,
compromising, appearing as a third party witness in respect of, or otherwise
incurred in connection with, any such loss, claim, damage, expense, liability,
action, investigation or proceeding, as such fees and expenses are incurred;
provided, however, that the Company shall not be liable in any such case to the
extent that any such loss, claim, damage, expense or liability arises out of or
is based upon an untrue statement or alleged untrue statement in, or omission or
alleged omission from any Preliminary Prospectus, any Registration Statement or
the Prospectus, or any such amendment or supplement thereto, or any Issuer Free
Writing Prospectus made in reliance upon and in conformity with written
information furnished to the Company by the Representative by or on behalf of
the Placement Agents specifically for use therein, which information the parties
hereto agree is limited to the Placement Agents’ Information (as defined in
Section 188). This indemnity agreement is not exclusive and will be in addition
to any liability, which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to each
Placement Agent Indemnified Party.
     (b) Each Placement Agent, severally and not jointly, shall indemnify and
hold harmless the Company and its directors, its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (collectively, the “Company Indemnified Parties,” and each a “Company
Indemnified Party”) against any loss, claim, damage, expense or liability
whatsoever (or any action, investigation or proceeding in respect thereof),
joint or several, to which such Company Indemnified Party may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
expense, liability, action, investigation or proceeding arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, or (ii) the omission or
alleged omission to state in any Preliminary Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) of the Rules and Regulations, any Registration Statement or the
Prospectus, or in any amendment or supplement thereto, a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the
Representative by or on behalf of the Placement Agents specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information as defined in Section 188, and shall reimburse the Company
Indemnified Party for any legal or other expenses reasonably incurred by such
party in connection with investigating or preparing to defend or defending
against or appearing as third party witness in connection with any such loss,
claim, damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred. This indemnity agreement is not exclusive and will be in
addition to any liability, which any Placement Agent might otherwise have and
shall not limit any rights or remedies which may otherwise be available at law
or in equity to each Company Indemnified Party. Notwithstanding the provisions
of this Section 8(b), in no event shall

31



--------------------------------------------------------------------------------



 



any indemnity by any Placement Agent under this Section 8(b) exceed the total
compensation received by such Placement Agent in accordance with Section 2.5.
     (c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or Section 2.6 or LCM
in the case of a claim for indemnification under Section 8(b), (ii) such
indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party, or (iii) the indemnifying party has
failed to assume the defense of such action and employ counsel reasonably
satisfactory to the indemnified party within a reasonable period of time after
notice of the commencement of the action or the indemnifying party does not
diligently defend the action after assumption of the defense, in which case, if
such indemnified party notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of (or, in the
case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
of such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by LCM if the indemnified parties under this Section 8 consist of

32



--------------------------------------------------------------------------------



 



any Placement Agent Indemnified Party or by the Company if the indemnified
parties under this Section 8 consist of any Company Indemnified Parties. Subject
to this Section 8(c), the amount payable by an indemnifying party under
Section 8 shall include, but not be limited to, (x) reasonable legal fees and
expenses of counsel to the indemnified party and any other expenses in
investigating, or preparing to defend or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
action, investigation, proceeding or claim, and (y) all amounts paid in
settlement of any of the foregoing. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of judgment with respect to any pending or threatened
action or any claim whatsoever, in respect of which indemnification or
contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.
     (d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or Section
8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agents on the
other hand from the offering of the Securities, or (ii) if the allocation
provided by clause (i) of this Section 8(d) is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) of this Section 8(d) but also the relative fault of
the Company on the one hand and the Placement Agents on the other with respect
to the statements, omissions, acts or failures to act which resulted in such
loss, claim, damage, expense or liability (or any action, investigation or
proceeding in respect thereof) as well as any other relevant

33



--------------------------------------------------------------------------------



 



equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agents on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Securities purchased under this Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received by
the Placement Agents in connection with the Offering, in each case as set forth
in the table on the cover page of the Prospectus. The relative fault of the
Company on the one hand and the Placement Agents on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agents on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Representative by or on behalf of the Placement Agents for use in any
Preliminary Prospectus, any Registration Statement or the Prospectus, or in any
amendment or supplement thereto, consists solely of the Placement Agents’
Information as defined in Section 188. The Company and the Placement Agents
agree that it would not be just and equitable if contributions pursuant to this
Section 8(d) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage, expense, liability, action, investigation or
proceeding referred to above in this Section 8(d) shall be deemed to include,
for purposes of this Section 8(d), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating, preparing
to defend or defending against or appearing as a third party witness in respect
of, or otherwise incurred in connection with, any such loss, claim, damage,
expense, liability, action, investigation or proceeding. Notwithstanding the
provisions of this Section 8(d), no Placement Agent shall be required to
contribute any amount in excess of the total compensation received by such
Placement Agent in accordance with Section 2.5 less the amount of any damages
which such Placement Agent has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement, omission or alleged omission, act or
alleged act or failure to act or alleged failure to act. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.
     9. Termination. The obligations of the Placement Agents and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Representative, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Notes if, prior to that time, any of the
events described in Sections 7(k), 7(l) or 7(m) have occurred or if the
Purchasers shall decline to purchase the Notes for any reason permitted under
this Agreement or the Subscription Agreements.
     10. Reimbursement of Placement Agents’ Expenses. Notwithstanding anything
to the contrary in this Agreement, if (a) this Agreement shall have been
terminated pursuant to Section 9, (b) the Company shall fail to tender the Notes
for delivery to the Purchasers for any reason not permitted under this
Agreement, (c) the Purchasers shall decline to purchase the Notes

34



--------------------------------------------------------------------------------



 



for any reason permitted under this Agreement or (d) the sale of the Notes are
not consummated because any condition to the obligations of the Purchasers or
the Placement Agents set forth herein is not satisfied or because of the
refusal, inability or failure on the part of the Company to perform any
agreement herein or to satisfy any condition or to comply with the provisions
hereof, then, in addition to the payment of out-of-pocket expenses in accordance
with Section 6 (but not in duplication thereof), the Company shall reimburse the
Placement Agents for the fees and expenses of the Placement Agents’ counsel and
for such other accountable out-of-pocket expenses as shall have been reasonably
incurred by them in connection with this Agreement and the proposed purchase of
the Notes, and upon demand the Company shall pay the full amount thereof to the
Representative by or on behalf of the Placement Agents
     11. Authority of the representative. MWC consents and agrees that LCM will
act as Representative of the Placement Agents under this Agreement and with
respect to the sale of the Securities. Accordingly, MWC authorizes LCM to manage
the Offering and the sale of the Securities and to take such action in
connection therewith as LCM in its sole discretion deems appropriate or
desirable, consistent with the provisions of each Agreement Among Underwriters
previously entered into between LCM and MWC, respectively, taking into account
that the Offering of the Securities will be in the form of a best efforts
placement and not a firm commitment underwriting. MWC agrees to comply with such
Agreement Among Underwriters and that any action taken under this Agreement by
the Representative shall be binding upon all of the Placement Agents.
     12.  Absence of Fiduciary Relationship The Company acknowledges and agrees
that:
     (a) each Placement Agent’s responsibility to the Company is solely
contractual in nature, each Placement Agent has been retained solely to act as
placement agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and such Placement Agent has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the LCM, MWC or Lazard Frères & Co. LLC has advised or
is advising the Company on other matters;
     (b) the price and other terms of the Notes set forth in this Agreement were
established by the Company following discussions and arms-length negotiations
with the Representative, and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;
     (c) it has been advised that LCM, MWC and Lazard Frères & Co. LLC and each
of their affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Placement
Agents have no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship; and
     (d) it waives, to the fullest extent permitted by law, any claims it may
have against the Placement Agents for breach of fiduciary duty or alleged breach
of fiduciary

35



--------------------------------------------------------------------------------



 



duty and agrees that the Placement Agents shall have no liability (whether
direct or indirect) to the Company in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including stockholders, employees or creditors of the Company.
     13. Successors; Persons Entitled to Benefit of Agreement. This Agreement
shall inure to the benefit of and be binding upon the several Placement Agents,
the Company, and their respective successors and assigns. This Agreement shall
also inure to the benefit of Lazard Frères & Co. LLC, the Purchasers, and each
of their respective successors and assigns, which shall be third party
beneficiaries hereof. Notwithstanding the foregoing, as provided in the
Subscription Agreements, the determination as to whether any condition in
Section 7 hereof shall have been satisfied, and the waiver of any condition in
Section 7 hereof, may be made by the Representative in its sole discretion, and
any such determination or waiver shall be binding on each of the Purchasers and
shall not require the consent of any Purchaser. Nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any person, other
than the persons mentioned in the preceding sentences, any legal or equitable
right, remedy or claim under or in respect of this Agreement, or any provisions
herein contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
several indemnities of the Placement Agents shall be for the benefit of the
Company Indemnified Parties. It is understood that the Placement Agents’
responsibility to the Company is solely contractual in nature and the Placement
Agents do not owe the Company, or any other party, any fiduciary duty as a
result of this Agreement.
     14. Survival of Indemnities, Representations, Warranties, etc. The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the several Placement Agents, as set forth
in this Agreement or made by them respectively, pursuant to this Agreement,
shall remain in full force and effect, regardless of any investigation made by
or on behalf of any Placement Agent, the Company, the Purchasers or any person
controlling any of them and shall survive delivery of and payment for the Notes.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9, the indemnity and contribution and
reimbursement agreements contained in Sections 8 and 10 and the covenants,
representations, warranties set forth in this Agreement shall not terminate and
shall remain in full force and effect at all times.
     15. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and:
     (a) if to the Representative, shall be delivered or sent by mail, telex,
facsimile transmission or email to Lazard Capital Markets LLC, 30 Rockefeller
Plaza, New York, New York 10020, Attention: General Counsel, Fax: 212-830-3615;
and
     (b) if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or email to: Harvest Natural Resources, Inc., 1177 Enclave Parkway,
Suite

36



--------------------------------------------------------------------------------



 



300, Houston, Texas, Attention: Keith L. Head, Vice President, General Counsel
and Corporate and Secretary, Fax: (281) 899-5702.
provided, however, that any notice to the Placement Agents pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to the
Representative at its address set forth in its acceptance telex to the
Representative, which address will be supplied to any other party hereto by the
Representative upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof, except that any
such statement, request, notice or agreement delivered or sent by email shall
take effect at the time of confirmation of receipt thereof by the recipient
thereof.
     16. Definition of Certain Terms. For purposes of this Agreement, (a)
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading, (b) “knowledge” means the knowledge of the directors and officers
of the Company after reasonable inquiry and (c) “subsidiary” has the meaning set
forth in Rule 405 of the Rules and Regulations, but excluding any inactive or
immaterial subsidiaries and any subsidiaries in which the Company has less than
a 50% ownership or control interest.
     17. Governing Law, Agent for Service and Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, including without limitation Section 5-1401 of the New York General
Obligations Law. No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the City
and County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Placement Agents each hereby consent to
the jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agents each hereby waive all right to trial by jury in
any legal proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement. The Company agrees that a final
judgment in any such legal proceeding brought in any such court shall be
conclusive and binding upon the Company and the Placement Agents and may be
enforced in any other courts in the jurisdiction of which the Company is or may
be subject, by suit upon such judgment.
     18. Placement Agents’ Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the “Placement Agents’ Information”
consists solely of the following information in the Prospectus: (i) the last
paragraph on the front cover page concerning the terms of the offering; and
(ii) the statements concerning the Placement Agents contained in the first
paragraph under the heading “Plan of Distribution.”
     19. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

37



--------------------------------------------------------------------------------



 



     20. General. This Agreement constitutes the entire agreement of the parties
to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Representative.
     21. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile.

38



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

            Very truly yours,

HARVEST NATURAL RESOURCES, INC.
      By:   /s/ James A. Edmiston         Name:   James A. Edmiston       
Title:   President and Chief Executive Officer   

          Accepted as of the date
first above written:

LAZARD CAPITAL MARKETS LLC
      By:   /s/ David G. McMillan, Jr.        Name:   David G. McMillan, Jr.   
    Title:   Managing Director        MADISON WILLIAMS AND COMPANY LLC
      By:   /s/ Andrew Miller        Name:   Andrew Miller        Title:  
Director     

39



--------------------------------------------------------------------------------



 



         

SCHEDULE A
General Use Free Writing Prospectuses
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE B
List of officers, directors and shareholders subject to Section 5
Stephen D. Chesebro
James A. Edmiston
H. H. Hardee
Patrick M. Murray
J. Michael Stinson
Dr. Igor Effimoff
Robert E. Irelan
Keith L. Head
Karl L. Nesselrode
Robert Speirs
Stephen C. Haynes
G. Michael Morgan
Patrick R. Oenbring

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Subscription Agreement

 



--------------------------------------------------------------------------------



 



Execution copy
SUBSCRIPTION AGREEMENT
Harvest Natural Resources, Inc.
1177 Enclave Parkway, Suite 300
Houston, Texas 77077
Gentlemen:
     The undersigned (the “Investor”) hereby confirms its agreement with Harvest
Natural Resources, Inc., a Delaware corporation (the “Company”), as follows:
     1. This Subscription Agreement, including the Terms and Conditions for
Purchase of Securities attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.
     2. The Company has authorized the sale and issuance to certain investors of
up to an aggregate of $32,000,000 principal amount of the Company’s 8.25% Senior
Convertible Notes due 2013 (the “Notes”), which are convertible (at the initial
conversion rate specified in the Indenture and the Notes, under the
circumstances and subject to adjustment as set forth in the Indenture, into
shares (the “Conversion Shares”) of common stock, par value $0.01 per share (the
“Common Stock”) of the Company in accordance with the terms of the Notes and the
Indenture to be dated as of the Closing Date (the “Indenture”) between the
Company and U.S. Bank National Association, as trustee (the “Trustee”), as
supplemented by a supplemental indenture to be dated the Closing Date. The Notes
and the Conversion Shares are collectively referred to herein as the
“Securities.”
     3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (a) an effective Registration Statement on Form S-3, No. 333-162858
(the “Registration Statement”) filed by the Company with the Securities and
Exchange Commission (the “Commission”), including the Prospectus contained
therein (the “Base Prospectus”), (b) if applicable, certain “free writing
prospectuses” (as that term is defined in Rule 405 under the Securities Act of
1933, as amended (the “Act”)), that have been or will be filed with the
Commission and delivered to the Investor on or prior to the date hereof (the
“Issuer Free Writing Prospectus”), containing certain supplemental information
regarding the Securities, the terms of the Offering and the Company, (c) if
applicable, a Preliminary Prospectus Supplement (the “Preliminary Prospectus
Supplement”) containing certain supplemental information regarding the
Securities, the terms of the Offering and the Company and (d) a Prospectus
Supplement (the “Prospectus Supplement” and, together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Securities and terms of the Offering that has been or will be filed with the
Commission and delivered to the Investor (or made available to the Investor by
the filing by the Company of an electronic version thereof with the Commission).
     4. The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the principal
amount of the Notes set forth below for the aggregate purchase price set forth
below. The Notes shall be purchased pursuant to the Terms and Conditions for
Purchase of Notes attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein. The Investor acknowledges that the
Offering is not being

 



--------------------------------------------------------------------------------



 



underwritten by the placement agents (the “Placement Agents”) named in the
Prospectus Supplement and that there is no minimum offering amount.
     5. The manner of settlement of the Notes:
The notes will be issued in fully registered book-entry form and will be
represented by one or more permanent global notes without coupons. The global
notes will be deposited with a custodian for and registered in the name of Cede
& Co. as The Depository Trust Company (“DTC”) nominee. Delivery versus payment
(“DVP”) through DTC (i.e., on the Closing Date, the Company shall deliver Notes
registered in the Investor’s name and address as set forth below and released by
the Trustee to the Investor through DTC at the Closing directly to the
account(s) at Lazard Capital Markets LLC (“LCM”) identified by the Investor;
upon receipt of such Notes, LCM shall promptly electronically deliver such Notes
to the Investor, and simultaneously therewith payment shall be made by LCM by
wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE
EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

  (I)   NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE
NOTES BEING PURCHASED BY SUCH INVESTOR, AND     (II)   CONFIRM THAT THE ACCOUNT
OR ACCOUNTS AT LCM TO BE CREDITED WITH THE NOTES BEING PURCHASED BY THE INVESTOR
HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SECURITIES
BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE NOTES OR DOES NOT MAKE PROPER ARRANGEMENTS
FOR SETTLEMENT IN A TIMELY MANNER, THE NOTES MAY NOT BE DELIVERED AT CLOSING TO
THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.
     6. The Notes shall be delivered in accordance with the terms thereof.
     7. The Investor represents that, except as set forth below, (a) it has had
no position, office or other material relationship within the past three years
with the Company or persons known to it to be affiliates of the Company, (b) it
is not a Financial Industry Regulatory Authority member or an Associated Person
(as such term is defined under the NASD Membership and Registration Rules
Section 1011) as of the Closing, and (c) neither the Investor nor any group of
Investors (as identified in a public filing made with the Commission) of which
the Investor is a part in connection with the Offering of the Securities, has
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

-2-



--------------------------------------------------------------------------------



 



(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
     8. The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission), the Preliminary Prospectus Supplement, including the Base
Prospectus which is a part of the Company’s Registration Statement, the
documents incorporated by reference therein and any free writing prospectus
(collectively, the “Disclosure Package”), prior to or in connection with the
receipt of this Agreement. The Investor acknowledges that, prior to the delivery
of this Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including the pricing information (the
“Offering Information”). Such information may be provided to the Investor by any
means permitted under the Act, including the Prospectus Supplement, a free
writing prospectus and oral communications.
     9. No offer by the Investor to buy the Notes will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agents on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.
     10. The Company acknowledges that the only material, non-public information
relating to the Company it has provided to the Investor in connection with the
Offering prior to the date hereof is the existence of the Offering and the
Preliminary Prospectus Supplement, which will be filed with the Commission prior
to the opening of the New York Stock Exchange on February 11, 2010.

-3-



--------------------------------------------------------------------------------



 



Principal Dollar Amount of Notes: $                                        
     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

     

  Dated as of: February ___, 2010

       
 
   
 
  INVESTOR

         
 
  By:    
 
       

         
 
   Print Name:    
 
       

         
 
  Title:    
 
       

             
 
  Address:        
 
                   

Agreed and Accepted
this       day of February, 2010:
HARVEST NATURAL RESOURCES, INC.

                  By:           Title:           

-4-



--------------------------------------------------------------------------------



 



         

ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
     1. Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Notes.
     2. Agreement to Sell and Purchase the Securities; Placement Agents.
          2.1 At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the principal amount of Notes set forth on the
signature page of the Agreement to which these Terms and Conditions for Purchase
of Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.
          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Notes to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”
          2.3 The Investor acknowledges that the Company has agreed to pay
Lazard Capital Markets LLC (“LCM”) and Madison Williams and Company, LLC (“MWC”,
and together with LCM, the “Placement Agents”) a fee (the “Placement Fee”) in
respect of the sale of Notes to the Investor.
          2.4 The Company has entered into a Placement Agent Agreement, dated
the date hereof (the “Placement Agreement”), with the Placement Agents that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.
          2.5 The Company will enter into an Indenture to be dated as of the
Closing Date between the Company and U.S. Bank, N.A., as Trustee, as
supplemented by the supplemental indenture to be dated as of the Closing Date,
pursuant to which the Notes will be issued.
     3. Closing and Delivery of the Notes and Funds.
          3.1 Closing. The completion of the purchase and sale of the Notes (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Trustee to deliver to the
account of the Investor a Note for the principal amount set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor and (b) the aggregate purchase price for the Notes
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

-5-



--------------------------------------------------------------------------------



 



          3.2 Conditions to the Obligations of the Parties.
               (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Notes to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Notes being
purchased hereunder as set forth on the Signature Page and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.
               (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Notes will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that LCM, on behalf of the Placement Agents, shall not have:
(i) terminated the Placement Agreement pursuant to the terms thereof or
(ii) determined that the conditions to the closing in the Placement Agreement
have not been satisfied. The Investor’s obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Notes
that they have agreed to purchase from the Company. The Investor understands and
agrees that, in the event that LCM, in behalf of the Placement Agents, in its
sole discretion determines that the conditions to closing in the Placement
Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by the Placement Agreement, then LCM
may, but shall not be obligated to, terminate the Placement Agreement, which
shall have the effect of terminating this Subscription Agreement pursuant to
Section 14 below.
          3.3 Delivery of Funds.
               Delivery Versus Payment through The Depository Trust Company. No
later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall confirm that the account or
accounts at LCM to be credited with the Notes being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Notes being
purchased by the Investor.
          3.4 Delivery of Notes.
               Delivery Versus Payment through The Depository Trust Company. No
later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall notify LCM of the account or
accounts at LCM to be credited with the Notes being purchased by such Investor.
On the Closing Date, the Company shall deliver the Notes to the Investor through
DTC directly to the account(s) at LCM identified by Investor and simultaneously
therewith payment shall be made by LCM by wire transfer to the Company.
     4. Representations, Warranties and Covenants of the Investor.
     The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:
          4.1 The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Notes, including investments in securities issued by the

-6-



--------------------------------------------------------------------------------



 



Company and investments in comparable companies, (b) has provided all
information on the Signature Page and the Investor Questionnaire and the answers
thereto are true and correct as of the date hereof and will be true and correct
as of the Closing Date and (c) in connection with its decision to purchase the
principal amount of Notes set forth on the Signature Page, has received and is
relying only upon the Disclosure Package and the documents incorporated by
reference therein and the Offering Information.
          4.2 (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agents that would
permit an offering of the Securities, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agents
are not authorized to make and has not made any representation, disclosure or
use of any information in connection with the issue, placement, purchase and
sale of the Securities, except as set forth or incorporated by reference in the
Base Prospectus or the Prospectus or any free writing prospectus.
          4.3 (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
          4.4 The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities. The Investor also understands that there is no
established public trading market for the Notes being offered in the Offering,
and that the Company does not expect such a market to develop. In addition, the
Company does not intend to apply for listing the Notes on any securities
exchange. Without an active market, the liquidity of the Notes will be limited.
          4.5 Since the date on which the Placement Agents first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales involving the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). The Investor covenants that it will not
engage in any purchases or sales involving the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The Investor agrees that it will not use
any of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales”

-7-



--------------------------------------------------------------------------------



 



include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.
     5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor. The Placement Agents and Lazard Fréres
& Co. shall be third party beneficiaries with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.
     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:
(a) if to the Company, to:
Harvest Natural Resources, Inc.
1177 Enclave Parkway, Suite 300
Houston, Texas 77077
Attention: Keith L. Head, Vice President and General Counsel
Facsimile: (281) 899-5702

-8-



--------------------------------------------------------------------------------



 



with copies to:
 
Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Harva R. Dockery
Facsimile: (214) 855-8200
     (b) if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.
     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.
     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.
     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Notes to such Investor.
     13. Press Release. The Company and the Investor agree that the Company
shall, prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof, (a) issue a press release
announcing the Offering and disclosing all material information regarding the
Offering and (b) file a Current Report on Form 8-K with the Securities and
Exchange Commission including a form of this Agreement, form of Note and
supplemental indenture as exhibits thereto.
     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

-9-



--------------------------------------------------------------------------------



 



Exhibit A
HARVEST NATURAL RESOURCES, INC.
INVESTOR QUESTIONNAIRE
     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

         
1.
  The exact name that your Notes are to be registered in. You may use a nominee
name if appropriate:    
 
       
2.
  The relationship between the Investor and the registered holder listed in
response to item 1 above:    
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:    
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:    
 
       
5.
  Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Notes are maintained):    
 
       
6.
  DTC Participant Number:    
 
       
7.
  Name of Account at DTC Participant being credited with the Notes:    
 
       
8.
  Account Number at DTC Participant being credited with the Notes:    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Lock Up Agreement
February 10, 2010
LAZARD CAPITAL MARKETS LLC
MADISON WILLIAMS AND COMPANY, LLC
     c/o Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020

Re:     Harvest Natural Resources, Inc. offering of $32,000,000 of the Company’s
8.25% Senior Convertible Notes due 2013

Dear Sirs:
     In order to induce Lazard Capital Markets LLC (“Lazard”), to enter in to a
certain Placement Agent Agreement with Harvest Natural Resources, Inc., a
Delaware corporation (the “Company”), with respect to the public offering of an
aggregate of $32,000,000 of the Company’s 8.25% Senior Convertible Notes due
2013 (the “Notes”), the undersigned hereby agrees that for a period (the
“Lock-up Period”) of ninety (90) days following the date of the final prospectus
filed by the Company with the Securities and Exchange Commission in connection
with such public offering, the undersigned will not, without the prior written
consent of Lazard, directly or indirectly, (i) offer, sell, assign, transfer,
pledge, contract to sell, or otherwise dispose of, any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock
(including, without limitation, shares of Common Stock or any such securities
which may be deemed to be beneficially owned by the undersigned in accordance
with the rules and regulations promulgated under the Securities Act of 1933, as
the same may be amended or supplemented from time to time (such shares or
securities, the “Beneficially Owned Shares”)), (ii) enter into any swap, hedge
or other agreement or arrangement that transfers in whole or in part, the
economic risk of ownership of any Beneficially Owned Shares, Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock, or
(iii) engage in any short selling of any Beneficially Owned Shares, Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock.
     If (i) the Company issues an earnings release or material news or a
material event relating to the Company occurs during the last seventeen
(17) days of the Lock-up Period, or (ii) prior to the expiration of the Lock-up
Period, the Company announces that it will release earnings results during the
sixteen (16)-day period beginning on the last day of the Lock-up Period, the
restrictions imposed by this Agreement shall continue to apply until the
expiration of the eighteen (18)-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.
     Anything contained herein to the contrary notwithstanding, any person to
whom shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or

 



--------------------------------------------------------------------------------



 



Beneficially Owned Shares are transferred from the undersigned shall be bound by
the terms of this Agreement.
     In addition, the undersigned hereby waives, from the date hereof until the
expiration of the ninetieth (90th) day following the date of the Company’s final
prospectus, any and all rights, if any, to request or demand registration
pursuant to the Securities Act of 1933, as amended, of any shares of Common
Stock or securities convertible into or exercisable or exchangeable for Common
Stock that are registered in the name of the undersigned or that are
Beneficially Owned Shares. In order to enable the aforesaid covenants to be
enforced, the undersigned hereby consents to the placing of legends and/or stop
transfer orders with the transfer agent of the Common Stock with respect to any
shares of Common Stock, securities convertible into or exercisable or
exchangeable for Common Stock or Beneficially Owned Shares.

            [Signatory]
      By:           Name:           Title:        

 